Title: To Thomas Jefferson from John O’Neill, 26 July 1806
From: O’Neill, John
To: Jefferson, Thomas


                        
                            Sir,
                            Baltimore 26th. July 1806.
                        
                        Finding it impossible to obtain the chance of earning my bread except I go to Manual labour. an employment to which I had never as yet been accustomed. However
                                dear liberty may be to me that is to say. so far as to be in a
                            measure my own Motive. Necessity shall under this blockading system compell
                            me to abandon it so far as to have my self in a measure in the power of those who it is to be hoped however shall be Gentlemen. I mean subordinate my present view therefore is to repair
                            immediately to the City of Washington to gain the standing regular Corps now quartered in the general Barracks of that
                            City for a term of years not less nor more than during your Excellencies administration Having as you are informed no
                            species of permanent profession whereby to Command the means of a decent support. & being deserted by all those of
                            My Country of every persuasion as you shall find by my arrival at Washington & having therefore called on all
                            those of them from whom friendship or assurance in a season of protion
                            might be expected in Order there fore to either know them ever often as friends or as my most implacable Enemies. This much
                            I have already done by having waited on the most of them in . &
                            by stating to them my designs &C, You are by no means unacquainted with the political Ships which the French
                            Spaniards & British Noble Men have taken in this Country in the hope one day or other to subjugate it to the will
                            of despoticism & in consequence of these political steps
                            which have been taken within our Country by those of foreign
                            Nations, to the disgrace of our National Character as a brave
                            people. Ought at this time with me, & with all to the range
                            the indignation of of every true & genuine American. not foreigners for they are the general Enemies of the
                            Country and you are latterly better acquainted with it than before. The Bishops Priest & Laeity of every denomination having designs of becoming principal
                            dictators within your Country, by cutting my unfortunate Character to peecis and urging me on the public without my own
                            approbation. One party namely the Papist Party having helped to black my reputation. in the veiw thereby to World Churches and get
                            themselves into the Goverment or to keep the public prejudiced against me by the uary of the third Coalition to compell the Americans to send again for Buonopate he having promised them no doubt es Should he ed the pre Clergy again in their veiw, by a kind of union formed by the Clergy of both those disciplines having agreed among themselves to destress me and in the end
                            to Clash interest in favour of England should Buonopate not act up
                            to his promise. Hence with him the mighty  they have wished to impose me as a poke on the public with out affording me the means of a
                            support but with their pernicious veiws to totaly blast my little
                            prospects. At the recollection of such knavery by the Clergy of my denomination who are in this respect concerned in this
                            place of M by Lucky reason cannot but revolt. I therefore conjure you Americans. to fall at the enterance of your Forts & batteries before you now but a Clergy man have a voice in
                            your Goverment if you do. that day you and . And for the
                            Audacity of such unprecidented infamy at the hands of those of foreign Courts with their spies the Clergy in this Country.
                            I Shall the day I  myself in the service of the united States. Swear
                            myself an Enemy. I am therefore about to go to the City of Washington in a few days from this & I shall be
                            compelled to begg my way. And it is to be hoped that the americans will give me something to eat. Let Jerome Buonoparte
                            come into this Country. I shall not say any thing  Contrary but I
                            flatter myself that the  whether they be Federalists or republicans  the Power & the dignity of the E he is a better man than me, after one or two
                            
                            Shots in the field. and that it shall be out of the power of the
                            Americans from the principals of the third Coalition to fill the principal station of the Nation themselves the May as will give it to me as to some mere pampered fool, I therefore Sir,
                            throw myself at your feet in the hope that as no man will have respect for me that as you value your Country that you will
                            at least have me taught Military Tactics for I never shall leave your Country. You may therefore guess whither I have rendered you Services or not at any rate I am satisfied that I have done my best to sirve the Country regardless of the frows of my Country men &c, I
                            called on Mr Patterson again but he had told me to never call again. if their is One handsome female within these united
                            States whose beauty & Mental accomplishments shall entitle her to a Soldier and am who shall contend for the Empire against all foreign Mercenaries let her be adopted by
                            the general concurrence of the Nation. that is if she be the daughter of an American and if, the americans view my conduct
                            and reward me as I shall merit. I flatter myself that I  one day elevate
                            her to the station of an Empress  Emprer for me. The active Americans
                            who 
                            field are at least near two thirds.  Numerous. let them immediatly form themselves into a Coalition. And let them swear to die before
                            they shall let any other save myself have the Principal Powr of the Country at any future period & I have no
                            thirst for it, Let them keep the  at a proper distance but not to hurt
                            any of them except the  marks of ferocity. which should they you know
                            what you have to depend on. McKeans administration will expire in three years from this therefore they will all be your
                            Enemies. If I am at any future date to be your Emperor. And I am made one by the americans. they may calculate on having
                            the Principal offices whether they be Lucrative or not. themselves. I am resolved therefore Should the Irish not do some thing for me to keep them out of all the Offices of state. it is but right that
                            the Americans should be best off themselves & Shall be
                            damned if they shall not if I am to ever arrive to any thing within this Country. Consider me therefore as an Orphan who
                            hath no freinds to be Candidates for Office a Papist by Profission there fore foreigners shall have no place in this
                            respect. It will therefore be more to the credit of the American Name, to raise an Orphan to Power, then to be Compelled
                            to accept of a Pampered foreign fool, &C &C,—
                        It is not evident that if G: Britain france & Spain if any of them had respect for me or if any of
                            them had wished to do any thing for me that they would have afforded me the means of a decent Support. I say in my wrath
                            against each and every of them that they had wished to have got me out of the Country & then to have ed it themselves. I have there fore called on Mr Bond in my usual independent way to know how much Money his Goverment had deposited
                            with him for the support of the King of Great Britain only by name without salary as also I had called on the little Marquis Cassa Yrujo & his friend General Munrow to know how much money they have in deposit for the support of their
                            King and Empiror. Monday shall determine the issue of these demands. which should they not be promptly attended to. We
                            shall endevour to take their valuable Islands namely St. Domingo Jamaica & Cuba as a support of his Majesty
                            & I have also called on Becket Carroll to know if he would
                            let me have his friends Daughter. I mean Mr Lewill. Daughter whilst she was so poor as not to be able to support their Pope. but in this respect I receivd contempt &c
                        I have the honor to be your Excellencies Mo Obt Servt
                        
                            Jno: O’Neill
                            
                        
                        
                            All this I have Said and done in the inflexible language of the deceased mr washington—
                        
                    